LOBRANO, Judge.
The State asserts that an appeal from a judgment of forfeiture in a case of criminal neglect of family must be taken to the criminal district court and requests this Court dismiss appellant’s appeal for want of jurisdiction. We agree.
Louisiana Revised Statutes 15:84(B) provides:
“B. A suspensive appeal may be taken, as hereinafter provided, at any time within ten days after the judgment of forfeiture has been rendered. If the bond has been given in a case in which a felony has been charged, that appeal shall be to the supreme court; if in a case in which a misdemeanor has been charged, to the district court having criminal jurisdiction. No appeal shall be allowed from the forfeiture of an appearance bond given in a misdemeanor case tried before a district court sitting as a committing magistrate, but the legality of such forfeiture may be inquired into under the supervisory powers of the supreme court.” (emphasis added)
Code of Criminal Procedure Article 933 defines a “felony” as “an offense that may be punished by death or by imprisonment at hard labor.” A “misdemeanor” is defined as “any offense other than a felony, ...”. The charge of Criminal Neglect of Family, Louisiana Revised Statutes 14:74 provides:
“Whoever commits the offense of criminal neglect of family shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both, and may be placed on probation pursuant to R.S. 15:305.”
Thus, criminal neglect of family is not a felony but a misdemeanor offense. No appeal was taken to the criminal district court for the Parish of Orleans. Appellant appealed directly to this Court. This Court is without jurisdiction.
We reject appellant’s argument that this is not the appeal of a “judgment of forfeiture” but an appeal of its motion to nullify the forfeiture judgment. Appellant’s motion is a collateral attack on the judgment of forfeiture, and seeks to reverse the forfeiture. In our opinion the argument is one of semantics and not substance.
For the reasons assigned above, appellant’s appeal is dismissed for want of jurisdiction.
APPEAL DISMISSED.